IN THE SUPREME COURT OF MISSISSIPPI

                            NO. 2012-CA-00145-SCT

NORMA SLATER-MOORE

v.

CHRISTIAN T. GOELDNER, PAIGE ANN
MCDOWELL AND THE GOELDNER LAW FIRM
PROFESSIONAL CORPORATION, f/k/a
GOELDNER & GILL, ATTORNEYS AT LAW,
PROFESSIONAL CORPORATION, f/k/a
GOELDNER, MCDOWELL, ABBOTT & GILL,
ATTORNEYS AT LAW, PROFESSIONAL
CORPORATION, f/k/a GOELDNER, PORTER &
MCDOWELL, ATTORNEYS AT LAW,
PROFESSIONAL CORPORATION, f/k/a
GOELDNER AND WALSH, ATTORNEYS AT LAW,
PROFESSIONAL ASSOCIATION


DATE OF JUDGMENT:                    01/03/2012
TRIAL JUDGE:                         HON. ROBERT P. CHAMBERLIN
COURT FROM WHICH APPEALED:           DESOTO COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:              JOHN B. GILLIS
ATTORNEYS FOR APPELLEES:             STEVEN JAMES GRIFFIN
                                     J. WYATT HAZARD
NATURE OF THE CASE:                  CIVIL - CONTRACT
DISPOSITION:                         AFFIRMED - 04/11/2013
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




      BEFORE RANDOLPH, P.J., LAMAR AND CHANDLER, JJ.

      CHANDLER, JUSTICE, FOR THE COURT:

¶1.   Norma Slater-Moore hired the Goeldner Law Firm and its various attorneys to
represent her in what ultimately was an unsuccessful lawsuit and its appeal. Slater-Moore and

Goeldner entered into two separate contracts during the course of that litigation, both

containing nearly identical provisions stating that any attorney-fee disputes would be

submitted to arbitration. Slater-Moore later sued Goeldner for legal malpractice and breach

of contract, disputing, among other allegations, the amount she was billed for attorney fees.

Goeldner successfully moved the Circuit Court of DeSoto County to compel arbitration of

the attorney-fee dispute, and Slater-Moore appeals that decision to this Court. Because we

find no grounds for revocation of this valid agreement to arbitrate the fee dispute, we affirm

the circuit court’s judgment.

                                          FACTS

¶2.    In June 2007, Slater-Moore entered into a contract for legal services with Goeldner

to represent her in a claim regarding the purchase of her home.1 The contract provided details

for a mixed flat fee and hourly rate for Goeldner’s legal services. Page two of the contract

contained an arbitration provision, which specified the following:

       Dispute as to Attorney’s Fees/Collection of Fees.
       Should a dispute as to the entitlement or the amount of legal fees arise, the
       parties agree to submit such a dispute [to] arbitration in accordance with the
       Mississippi Bar Fee Dispute Resolution Procedure. Any decision shall be final
       and binding on the parties. Each party shall bear its own costs and attorney’s
       fees through any such proceeding.

Two paragraphs below the arbitration provision, the contract states in bold-print and all-

capital letters: “THIS CONTRACT WAS DISCUSSED IN DETAIL, ALL QUESTIONS


       1
         The lawsuit was filed in DeSoto County Circuit Court, styled Slater-Moore v.
Bailey, et al., Civil Action No. CV07-0170 C/D.

                                              2
ABOUT ITS CONTENT, MEANING AND SCOPE WERE ANSWERED, AND CLIENT

ACKNOWLEDGES RECEIPT OF COPY.” Slater-Moore signed directly below this

statement.

¶3.    The trial court entered summary judgment against Slater-Moore in October 2008. That

same month, Slater-Moore entered into another legal-services contract with Goeldner to

handle her appeal of that decision.2 This contract contained an arbitration provision nearly

identical to the June 2007 contract:

       Dispute as to Attorney’s Fees/Collection of Fees.
       Should a dispute as to the entitlement or the amount of legal fees arise, the
       parties agree to submit such a dispute to the Mississippi Bar Fee Dispute
       Resolution Procedure, whose decision shall be final and binding on the parties.
       Each party shall bear its own costs and attorney’s fees through any such
       proceeding.

The October 2008 contract also contained a provision identical to that in the June 2007

contract, stating that the contract had been discussed in detail and that all questions regarding

its meaning and scope were answered. The provision was in boldface, in the same size font,

and in the same location as in the June 2007 contract. Slater-Moore signed directly below the

provision.

¶4.    After losing her appeal, Slater-Moore sued Goeldner in the Circuit Court of DeSoto

County for legal malpractice, also alleging breach of contract, misrepresentation, and bad

faith. Further, Slater-Moore claimed that Goeldner had engaged in billing misconduct by

billing her legal fees in excess of the mixed flat fee and hourly rates provided for in the



       2
           Moore v. Bailey, 46 So. 3d 375 (Miss. Ct. App. 2010).

                                               3
contracts. The June 2007 contract had specified an hourly rate of up to $300 per hour for

work not covered by the flat fee. It also stated that the flat fees did not cover costs and

expenses, which would be billed separately. Slater-Moore seeks damages and a refund of the

amount she previously paid Goeldner, including the retainer fee, administrative costs, and

attorney fees paid under the June 2007 contract.3 Slater-Moore’s actual damages sought total

$131,655,61.

¶5.    Goeldner filed a motion to compel arbitration of the claims regarding excessive or

improper legal fees. On January 3, 2012, the circuit court granted the motion, finding that a

valid arbitration agreement existed as to the fee dispute between the parties and that the

Mississippi Bar Fee Dispute Resolution Committee was the appropriate arbitral forum for

the fee dispute. The trial court reasoned that Slater-Moore had the burden to show she was

excused from the arbitration agreement and that she did not meet that burden. In addition, the

court stated that Slater-Moore’s remaining claims regarding legal malpractice, tortious

conduct, and punitive damages would be litigated in circuit court if not arbitrable by the

Mississippi Bar. Slater-Moore sought interlocutory appeal from the trial court’s order, and

we determined her interlocutory appeal actually constituted a direct appeal and that her

petition would be treated as a notice of direct appeal.

                                  STANDARD OF REVIEW


       3
           Slater-Moore has paid only a portion of the amount billed in the June 2007 contract.
The October 2008 contract required an initial payment of $3,500 to cover the costs of the
appeal and an outstanding balance to the mediator. In regard to the October 2008 contract,
Goeldner argues that Slater-Moore has paid only $2,215.05 toward the bills for her legal fees
and still has a large outstanding amount due.

                                                4
¶6.    We review the grant or denial of a motion to compel arbitration de novo. East Ford,

Inc. v. Taylor, 826 So. 2d 709, 713 (Miss. 2002). Our sole function is to determine whether

the claim is referable to arbitration. Terminix Int’l, Inc. v. Rice, 904 So. 2d 1051, 1054-55

(Miss. 2004) (citation omitted). We will not consider or weigh the merits of the dispute itself.

IP Timberlands Operating Co., Ltd. v. Denmiss Corp., 726 So. 2d 96, 108 (Miss. 1998).

                                       DISCUSSION

¶7.    “We recognize that the use of arbitration to resolve disputes finds favor under federal

and state law.” Covenant Health & Rehab. of Picayune, LP v. Estate of Moulds, 14 So. 3d

695, 698 (Miss. 2009). Mississippi Code Section 11-15-1 allows competent parties to submit

an existing dispute to an arbitrator. Miss. Code Ann. § 11-15-1 (Rev. 2004). Moreover, in

IP Timberlands, we overturned our prior cases holding that predispute arbitration clauses

are unenforceable and “expressly state[d] that this Court will respect the right of an

individual or an entity to agree in advance of a dispute to arbitration or other alternative

dispute resolution.   IP Timberlands, 726 So. 2d at 103-04. Therefore, “[a]rticles of

agreement to arbitrate, and awards thereon are to be liberally construed so as to encourage

the settlement of disputes and the prevention of litigation, and every reasonable presumption

will be indulged in favor of the validity of arbitration proceedings.” Id. at 106 (quoting Hutto

v. Jordan, 204 Miss. 30, 42, 36 So. 2d 809, 812 (1948)).

¶8.    The Federal Arbitration Act governs the enforcement of arbitration contracts that

evidence a transaction in interstate commerce. Id. at 107. In the present case, the Circuit

Court found that the Federal Arbitration Act did not apply because the contracts did not


                                               5
affect interstate commerce. Since the IP Timberlands decision, we have not had an

opportunity to determine the enforceability of a predispute arbitration agreement that did not

in some way involve interstate commerce. However, in University Nursing Associates,

PLLC v. Phillips, we decided whether a party had waived its right to arbitrate a dispute

arising from such a contract. Phillips, 842 So. 2d 1270 (Miss. 2003). We chose to “follow

the case law which interprets the Act because the case law is based on sound principles

which are easily transferable to non-interstate commerce litigation.” Id. at 1276 n.6. We

adopt the same approach in this case, and will follow the caselaw interpreting the Federal

Arbitration Act to determine whether a contract that does not involve interstate commerce

may be enforced.

¶9.    Cases decided under the Federal Arbitration Act require a two-prong inquiry for

analyzing a motion to compel arbitration: (1) “whether the parties intended to arbitrate the

dispute,” and if so, (2) “whether legal constraints external to the parties’ agreement

foreclosed the arbitration of those claims.” Scruggs v. Wyatt, 60 So. 3d 758, 766 (Miss.

2011) (quoting Qualcomm Inc. v. Am. Wireless License Group, 980 So. 2d 261, 268 (Miss.

2007)). In assessing the first prong, we first must determine whether there was a valid

arbitration agreement, and then we must consider whether the dispute falls within the scope

of that agreement. Scruggs, 60 So. 3d at 766. Under the second prong, we will consider

arbitration agreements to be “valid, irrevocable, and enforceable,” unless we determine that

the contract is revocable “upon such grounds as exist at law or in equity for the revocation




                                              6
of any contract.” Id. at 776-77 (quoting Terminix Int’l, Inc. v. Rice, 904 So. 2d 1051, 1055

(Miss. 2004)).

I.     Whether the June 2007 and October 2008 arbitration agreements were valid and
       enforceable.

       A.     June 2007 Contract

¶10.   Arbitration provisions and awards should “be liberally construed so as to encourage

the settlement of disputes and the prevention of litigation, and every reasonable presumption

will be indulged in favor of the validity of arbitration proceedings.” IP Timberlands, 726

So. 2d at 106 (citation omitted).

¶11.   Slater-Moore claims that the arbitration provision is unenforceable because neither

a representative for the defendants nor any of the defendants signed the contract. A

fundamental principle of contract law is that the mutuality of assent to the terms of a contract

may be shown by the acts or conduct of the parties where a signature is lacking. See Turney

v. Marion County Bd. of Educ., 481 So. 2d 770, 774 (Miss. 1985). It is undisputed that

Goeldner drafted the contract. Slater-Moore signed on the last page of the two-page contract,

directly above the typed name of the Goeldner firm. Further, after the contract was signed,

the parties proceeded with legal representation in accordance with the terms of the contract

through discovery, mediation, and pretrial motions. During this time, Slater-Moore paid

Goeldner for its legal services. The parties’ actions make it clear that they intended to be

bound by the terms of the written agreement.




                                               7
¶12.   Slater-Moore mistakenly relies on this Court’s decision in Byrd v. Simmons, 5 So. 3d

384 (Miss. 2009), to show that the arbitration agreement lacked mutual assent and is

therefore invalid. She also argues that the arbitration agreement should be considered

separately from the rest of the 2007 legal-services contract. In Byrd, we held that an

arbitration agreement lacked mutual assent because the nursing home admitted that the

plaintiff did not have an authorized representative sign the arbitration agreement. Id. at 389.

We also found that the arbitration agreement in that case was a completely separate

agreement from the admissions agreement. Id. Unlike in Byrd, however, Slater-Moore

actually signed the two-page contract for legal services containing the arbitration provision

on the second page. Slater-Moore’s argument is without merit.

¶13.   Further contesting the validity of the arbitration clause, Slater-Moore also argues that

the Mississippi Bar is an inappropriate forum because there is no post-dispute agreement to

arbitrate. Slater-Moore relies on this Court’s decision in Magnolia Healthcare, Inc. v.

Barnes, 994 So. 2d 159 (Miss. 2008). However, in Barnes, the contract containing the

arbitration agreement stated that any disputes “shall be resolved exclusively by binding

arbitration . . . in accordance with the American Health Lawyers Association Alternative

Dispute Resolution Service Rules of Procedure for Arbitration, which are hereby

incorporated into this agreement.” Barnes, 994 So. 2d at 161 (emphasis added). The rules

of the American Healthcare Lawyers Assocation Alternative Dispute Resolution Service

stated that no claims arising on or after January 1, 2004, would be arbitrated unless “all of

the parties have agreed in writing to arbitrate the claim after the injury has occurred and a


                                              8
copy of the agreement is received by the Service.” Id. at161. Because the parties did not

agree to arbitrate after the injury, which occurred after January 1, 2004, we held that the

contract did not operate as a valid arbitration agreement. Id. at 162.

¶14.   The rules of the Mississippi Bar Fee Dispute Procedure do require both parties to sign,

after a dispute arises, a “consent to Mediation or Binding Arbitration form” or else “the

matter shall be closed because of lack of jurisdiction.” 4 However, the arbitration agreement

Slater-Moore signed states that if a fee dispute arises, “the parties agree to submit such a

dispute [to] arbitration in accordance with the rules of the Mississippi Bar Fee Dispute

Resolution Procedure.” When Slater-Moore signed the representation contract, she actually

agreed to follow the procedure for submitting a fee dispute to the Mississippi Bar – that is,

to sign the required consent form. There is no reason this Court should not compel a party

to submit a post-contract dispute to arbitration if a valid arbitration agreement so requires.

Because Slater-Moore and Goeldner entered into a binding contractual agreement to submit

fee disputes before the Mississippi Bar for arbitration, Slater-Moore must comply with the

circuit court’s order that she do so.

¶15.   Finally, Slater-Moore says the arbitration provision is unenforceable because it does

not contain the word “exclusive” and therefore constitutes a permissive forum-selection

clause. We have held that forum-selection clauses are “presumptively valid and enforceable,”

and that the resisting party has the burden of showing that the clause is unreasonable. Long



       4
         The Mississippi Bar, Fee Dispute Resolution Committee Rules of Procedure,
http://www.msbar.org/media/247468/42b.pdf (last visited April 9, 2013).

                                              9
Beach Auto Auction, Inc. v. United Sec. Alliance, Inc., 936 So. 2d 351, 355 (Miss. 2006).

However, Slater-Moore has failed to cite any legal authority supporting her position that the

arbitration agreement operates as an impermissible forum-selection clause. We find no

grounds upon which to invalidate the 2007 agreement.

       B.     October 2008 Contract

¶16.   In addition to Slater-Moore’s previous arguments regarding the 2007 contract, she

also argues that the October 2008 contract is unenforceable because it does not contain the

word “arbitration.” However, the provision in the 2008 contract is nearly identical to the

provision in the 2007 contract, which included the word “arbitration.” It is in the same font

size as the other paragraphs in the contract and requires disputes on legal fees to be submitted

to the Mississippi Bar Fee Dispute Resolution Committee. Further, the provision states that

the committee’s decision will be “final and binding” on both parties. There is no other

possible interpretation of the provision, as arbitration is the only fee-dispute resolution

service provided by the Mississippi Bar that can be considered “final and binding.” In

addition, Slater-Moore signed directly below the provision that stated she had discussed the

contract in detail with her attorneys and that all questions about its content, meaning and

scope were answered. This provision is unambiguous and should be construed as written.

Whittington v. Whittington, 608 So. 2d 1274, 1278 (Miss. 1992).

¶17.   The arbitration agreements in both the 2007 and 2008 contracts were valid, and we

must now look to whether the parties’ dispute falls within the scope of the arbitration

agreements.


                                              10
II.    Whether Slater-Moore’s claims regarding excessive or improper legal fees fall
       within the scope of the arbitration agreements.

¶18.   All doubts concerning the scope of arbitrable issues, the construction of the contract

language, and asserted defenses to arbitration must be resolved in favor of arbitration. MS

Credit Ctr., Inc. v. Horton, 926 So. 2d 167, 175 (Miss. 2006). Slater-Moore argues that there

is no fee dispute at issue. We disagree. Although Slater-Moore’s complaint raises claims of

legal malpractice, she specifically challenges the amount Goeldner charged for its legal

services, which falls within the scope of the arbitration provisions. She says that she should

not have been charged more than $10,000 under the June 2007 contract and that Goeldner

engaged in misconduct by charging more than that amount. The fee dispute in this case is

clear – Slater-Moore’s complaint alleges that she was charged excessive or improper legal

fees in the construction-defect litigation. Therefore, Slater-Moore’s argument that there is

no fee dispute is without merit.

¶19.   Slater-Moore also attempts to avoid the arbitration provision in regard to the fee

dispute by stating that she also brought claims for breach of contract, deceit,

misrepresentation, and bad faith, none of which is arbitrable in the present case. Specifically,

she argues that, because those claims do not fall within the scope of the agreements, she

should not be forced to arbitrate her claim regarding Goeldner’s alleged excessive legal fees.

This argument is puzzling, as the trial court clearly explained in its order that Goeldner was

“entitled to arbitration of the fee dispute and the fee dispute only.” The fact that Slater-




                                              11
Moore’s other claims fall outside the scope of the arbitration provisions does not take the fee

dispute outside the scope of the agreement.

¶20.   Slater-Moore relies on Rogers-Dabbs Chevrolet-Hummer, Inc. v. Blakeney, 950 So.

2d 170 (Miss. 2007), and argues that she could not have agreed to arbitrate fraud claims. This

argument also is misplaced. Blakeney involved a civil-fraud claim against a car dealership

and involved the use of personal and corporate identities to engage in criminal activity

unrelated to the purchase agreement at issue. Id. at 172. We affirmed the trial court’s

decision to sever the nonarbitrable civil-fraud claims from those which were arbitrable. Id.

at 178. The same principle is applicable in the present case. The trial court ordered

arbitration of only the fee dispute, which clearly falls within the scope of the arbitration

provisions. The agreement does not require the non-fee-dispute claims to be submitted to

arbitration, and Slater-Moore is free to pursue those claims through the courts.

¶21.   Because there is a valid arbitration agreement regarding the fee dispute and the fee-

dispute allegations fall within the scope of that agreement, the first prong of the FAA has

been satisfied.

III.   Whether external legal constraints prevented enforcement of the arbitration
       agreements.

¶22.   After analyzing whether the parties intended to arbitrate, this Court must determine

“whether legal constraints external to the parties’ agreement foreclosed the arbitration of

those claims.” Scruggs, 60 So. 3d at 766 (citations omitted). Slater-Moore must demonstrate




                                              12
that the arbitration agreement is revocable “upon such grounds as exist at law or in equity for

the revocation of any contract.” Terminix Int’l, 904 So. 2d at 1055.

¶23.   Slater-Moore argues that the requirements of the arbitration agreements in the

contracts are procedurally unconscionable. This Court has defined unconscionability as “‘an

absence of meaningful choice on the part of one of the parties, together with contract terms

which are unreasonably favorable to the other party.’” Cleveland v. Mann, 942 So. 2d 108,

114 (Miss. 2006) (quoting East Ford, 826 So. 2d at 715). To prevail on a claim of procedural

unconscionability, Slater-Moore must show “a lack of knowledge, lack of voluntariness,

inconspicuous print, the use of complex legalistic language, disparity in sophistication or

bargaining power of the parties and/or a lack of opportunity to study the contract and inquire

about the contract terms.” Id. (quoting East Ford, 826 So. 2d at 714).

¶24.   The facts in Terminix are very similar to the present case. There, the plaintiffs said

that the contract at issue was procedurally unconscionable because they were unaware of the

arbitration clause in the contract and also unaware of its meaning. Terminix Int’l, 904 So.

2d at 1055. We rejected plaintiffs’ argument, stating that the contract was only two pages

long, and that the arbitration clause appeared under its own subheading in bold capital letters.

Id. at 1056-57. Further, we stated that there was no evidence that the plaintiffs lacked an

opportunity to inquire about the terms of the contract. Id.

¶25.   Slater-Moore has shown no evidence that she was unaware of the terms of the

agreement or that she was not allowed the opportunity to discuss the terms of the contracts

before signing them. In fact, her signature is located directly below the following clauses in


                                              13
both contracts: “THIS CONTRACT WAS DISCUSSED IN DETAIL, ALL QUESTIONS

ABOUT ITS CONTENT, MEANING AND SCOPE WERE ANSWERED, AND CLIENT

ACKNOWLEDGES RECEIPT OF COPY.” Under Mississippi law, “a contracting party is

under a legal obligation to read a contract before signing it” and will be charged with

knowing the contract’s contents. Terminix Int’l, 904 So. 2d at 1056. We find no procedural

unconscionability in this contract.

¶26.   In the alternative, Slater-Moore asks this Court to adopt a rule that arbitration

agreements in attorney-client contracts are per se improper. In doing so, Slater-Moore refers

to Mississippi Rule of Professional Conduct 1.8(h), which states that a lawyer “shall not

make an agreement prospectively limiting the lawyer’s liability to a client for malpractice

unless permitted by law and the client is independently represented in making the

agreement.” Miss. R. Prof’l Conduct R. 1.8(h). Slater-Moore specifically argues that a lawyer

should not be allowed to use an arbitration provision as a mechanism to avoid a jury trial

when sued for breach of contract. However, that is not the issue in the present case. There

are no limitations on Slater-Moore’s damages or in her filing of claims. The trial court

reserved the right to hear the claims involving punitive damages, tortious conduct, and breach

of contract. Therefore, Slater-Moore is required to arbitrate only her claims regarding

Goeldner’s alleged excessive or improper legal fees, not her malpractice claims.

¶27.   Slater-Moore acknowledges that the American Bar Association has stated that

predispute arbitration agreements in attorney-client contracts are appropriate as long as the

attorney complies with his fiduciary duty under ABA Rule 1.4(b). The rules require the


                                             14
attorney to give the client an adequate explanation by disclosing the advantages and

disadvantages of arbitration. ABA Model Rules of Prof’l Conduct R. 1.4. (2012). Slater-

Moore’s signature is on page two of the two-page contract, directly below a clause stating

that the contract was discussed in detail. The arbitration provision also is on page two of the

contract. There is no evidence that Goeldner breached his fiduciary duty to explain the

arbitration agreement.

¶28.    Further, the comments to ABA Rule 1.5 state the following in regard to disputes over

fees:

        If a procedure has been established for resolution of fee disputes, such as an
        arbitration or mediation procedure established by the bar, the lawyer must
        comply with the procedure when it is mandatory, and, even when it is
        voluntary, the lawyer should conscientiously consider submitting to it. Law
        may prescribe a procedure for determining a lawyer’s fee, for example, in
        representation of an executor or administrator, a class or a person entitled to
        a reasonable fee as part of the measure of damages. The lawyer entitled to
        such a fee and a lawyer representing another party concerned with the fee
        should comply with the prescribed procedure.

ABA Model Rules of Prof’l Conduct R. 1.5. cmt. (2012). The Mississippi Bar has established

the Mississippi Bar Fee Dispute Resolution Committee as a forum for fee disputes such as

this one. In Pre-Paid Legal Services, Inc. v. Battle, we upheld an arbitration agreement

between the plaintiff and a defendant legal-services company. Battle, 873 So. 2d 79, 82

(Miss. 2004). The Mississippi statute permitting prepaid legal-expense agreements allows

for such agreements as long as they contain “[a] statement describing a procedure for settling

disputes between or among the sponsor, participating or staff attorneys, and the subscribers.”

Id. at 82. (citing Miss. Code Ann. § 83-49-13(2)(f)) (emphasis added). We further noted that


                                              15
individuals and entities have the right to “agree in advance of a dispute to arbitration or other

alternative dispute resolution.” Id. (citation omitted). The agreement is not unethical and we

decline to adopt the per se rule Slater-Moore would have us apply.

¶29.   The arbitration provisions are not procedurally unconscionable, and we find no

external legal constraints which foreclose the arbitration of the fee dispute. Because the

requirements of the two-prong test have been met, we affirm the trial court’s order

compelling arbitration.

¶30.   Finally, Slater-Moore also argues that, assuming there was a valid arbitration

agreement, she should be able to revoke the arbitration provision contained in the legal-

services contract because she explicitly revoked the arbitration option through her suit

against Goeldner and her response to the motion for arbitration. We again emphasize our

decision in IP Timberlands which removed any uncertainty surrounding an individual’s

choice to arbitrate, stating “that this Court will respect the right of an individual or an entity

to agree in advance of a dispute to arbitration or other alternative dispute resolution.” IP

Timberlands, 726 So. 2d at 104. As a result, this Court rejected the line of caselaw allowing

a contracting party to revoke an arbitration agreement if it did so before an award was made.

Id. Slater-Moore is bound by her decision to arbitrate the fee dispute with Goeldner.

                                       CONCLUSION

¶31.   The legal-services contracts contain valid and enforceable arbitration agreements as

to all disputes regarding legal fees. Slater-Moore’s claims regarding excessive or improper

legal fees fall within the scope of the arbitration agreements, and there are no external legal


                                               16
constraints that preclude enforcement of the arbitration provisions. We affirm the trial court’s

order compelling arbitration of the fee dispute.

¶32.   AFFIRMED.

    WALLER, C.J., RANDOLPH, P.J., LAMAR, KITCHENS, PIERCE, KING
AND COLEMAN, JJ., CONCUR. DICKINSON, P.J., NOT PARTICIPATING.




                                              17